\]O`\U\J>L)JI\.)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cv-O4531-SVK Document 19 Filed 11/08/18 Page 1 of 2

MASUDA, FUNAI, EIFERT & MITCHELL, LTD.
Asa W. l\/Iarkel (Bar No. 263029)
amarkel@rnasudafunai.corn

19191 South Vermont Avenue, Suite 420

Torrance, CA 90502

Telephone: (310) 630-5 900

Facsimile: (310) 630-5909

Attorneys for Plaintiff Serene AST, LLC

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
SERENE AST, LLC, § Case No: 5118-cv-04531
Plaintiff, )
) PLAINTIFF SERENE AST, LLC’S
Vs. § NOTICE OF VOLUNTARY DISMISSAL
CURTIS O. FLETCHER, § Judge: Hon. Susan van Keulen
Defendant. §
l

 

 

 

Pursuant to Rule 41(a), Fed. R. Civ. P., Plaintiff Serene AST, LLC hereby gives notice of
its dismissal of the above-captioned action, Without prejudice No answer has been filed in this

action, accordingly, the dismissal is effective as of the date below.

DATED: Novernber Z§ , 2018 l\/IASUDA, FUNAI, EIFERT & MITCHELL, LTD.

 

 

\-/ V\_/\

Asa W. Markel

Attorneys for Plaintiff Serene AST, LLC

l
PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

 

 

\OOO\]O`\Ul-I>L)JI\J>-*

l\)l\.)l\)l\)l\)l\.)[\)l\)[\Jv-*)-¢)-‘>-*)--*»_-»_‘»-\»_\»-¢
OO\lO\Ul-LL)J[\)’_‘O\OOO\]O\U`l-BW[\)’_‘C>

 

 

Case 5:18-cv-O4531-SVK Document 19 Filed 11/08/18 Page 2 of 2

PRooF OF SERV!CE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I am employed in the City of Torrance, County of Los Angeles, State of California. l am over the age
of 18 years and not a party to the within action. My business address is 19191 South Vermont Avenue, Suite
420, Torrance, California, 90502. On the date signed below, l served the documents named below on the
parties listed below as follows:

PLAINTIFF SERENE AST, LLC’S NGTICE ()F VOLUNTARY DISMISSAL

 

 

 

(BY MAIL WHERE INDICATED) l caused the above referenced document(s) to be placed in an

envelope, with postage thereon fully prepaid, and placed in the United States mail at Torrance,
California. l arn readily familiar with the practice of the firm for collection and processing of
correspondence for mailing, said practice being that in the ordinary course of business, mail is
deposited in the United States Postal Service the same day as it is placed for collection l am aware
that on motion of the party served, service is presumed invalid if postal cancellation date or postage
meter date is more than one day after date of deposit for mailing in affidavit

 

 

 

 

(ELECTRONIC TRANSMISSION WHERE fNDICATED) l caused the above referenced

document(s) to be transmitted electronically to the interested parties in this action in their most
recently known email addresses, via the Court’s ECF system.

 

Eric Nieuwenhuis Kniffm, Esq. ekniffin@lrrc.com
Lewis Roca Rothgerber Christie LLP

90 South Cascade Avenue, Suite 1100

Colorado Springs, Colorado 80903-1662

Tel: 719.386.3017

Fax: 719.386.3()'/'0

Counsel for Defendant Curtis O. Fletcher

(via ECF)

 

(BY PERSONAL SERVICE WHERE INDICATED) I caused the above-referenced document(s) to
be personally delivered to the person and/or the address listed above.

 

 

 

 

(BY FEDERAL EXPRESS WHERE INDICATED) l am readily familiar with the practice of the

firm for the collection and processing of correspondence for overnight delivery and know that the
document(s) described herein will be deposited in a box or other facility regularly maintained by
F ederal Express for overnight delivery.

 

 

(STATE) l declare under penalty of perjury under the laws of the State of California that the above
is true and correct.

 

 

 

 

(FEDERAL) I declare that l am employed in the office of a member of the bar of this court, at
whose direction this service was made.

ML~__
Executed on November 8, 2018 at Torrance, California. % //

(/ Yuko Perdue

 

Page 1
Proof of Service

 

